EXHIBIT 10.45

 

JNI CORPORATION

 

AMENDED AND RESTATED

 

1999 STOCK OPTION PLAN

 

1. ESTABLISHMENT, PURPOSE AND TERM OF PLAN.

 

1.1 Establishment. This JNI Corporation 1999 Stock Option Plan (the “PLAN”) is
hereby established effective as of April 24, 1999, and amended and restated
effective October 1999.

 

1.2 Purpose. The purpose of the Plan is to advance the interests of the
Participating Company Group and its shareholders by providing an incentive to
attract, retain and reward persons performing services for the Participating
Company Group and by motivating such persons to contribute to the growth and
profitability of the Participating Company Group.

 

1.3 Term Of Plan. The Plan shall continue in effect until the earlier of its
termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Options
granted under the Plan have lapsed. However, all Options shall be granted, if at
all, within ten (10) years from the earlier of the date the Plan is adopted by
the Board or the date the Plan is duly approved by the shareholders of the
Company.

 

2. DEFINITIONS AND CONSTRUCTION.

 

2.1 Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:

 

(a) “Board” means the Board of Directors of the Company. If one or more
Committees have been appointed by the Board to administer the Plan, “Board” also
means such Committee(s).

 

(b) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.

 

(c) “Committee” means the Compensation Committee or other committee of the Board
duly appointed to administer the Plan and having such powers as shall be
specified by the Board. Unless the powers of the Committee have been
specifically limited, the Committee shall have all of the powers of the Board
granted herein, including, without limitation, the power to amend or terminate
the Plan at any time, subject to the terms of the Plan and any applicable
limitations imposed by law.

 

(d) “Company” means JNI Corporation, a Delaware corporation, or any successor
corporation thereto.

 

(e) “Consultant” means any person, including an advisor, engaged by a
Participating Company to render services other than as an Employee or a
Director.



--------------------------------------------------------------------------------

(f) “Director” means a member of the Board or of the board of directors of any
other Participating Company.

 

(g) “Disability” means the inability of the Optionee, in the opinion of a
qualified physician acceptable to the Company, to perform the major duties of
the Optionee’s position with the Participating Company Group because of the
sickness or injury of the Optionee.

 

(h) “Employee” means any person treated as an employee (including an officer or
a Director who is also treated as an employee) in the records of a Participating
Company and, with respect to any Incentive Stock Option granted to such person,
who is an employee for purposes of Section 422 of the Code; provided, however,
that neither service as a Director nor payment of a director’s fee shall be
sufficient to constitute employment for purposes of the Plan.

 

(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(j) “Fair Market Value” means, as of any date, the value of a share of Stock or
other property as determined by the Board, in its discretion, or by the Company,
in its discretion, if such determination is expressly allocated to the Company
herein, subject to the following:

 

(i) If, on such date, the Stock is listed on a national or regional securities
exchange or market system, the Fair Market Value of a share of Stock shall be
the closing price of a share of Stock (or the mean of the closing bid and asked
prices of a share of Stock if the Stock is so quoted instead) as quoted on the
Nasdaq National Market, The Nasdaq SmallCap Market or such other national or
regional securities exchange or market system constituting the primary market
for the Stock, as reported in The Wall Street Journal or such other source as
the Company deems reliable. If the relevant date does not fall on a day on which
the Stock has traded on such securities exchange or market system, the date on
which the Fair Market Value shall be established shall be the last day on which
the Stock was so traded prior to the relevant date, or such other appropriate
day as shall be determined by the Board, in its discretion.

 

(ii) If, on such date, there is no public market for the Stock, the Fair Market
Value of a share of Stock shall be as determined by the Board in good faith
without regard to any restriction other than a restriction which, by its terms,
will never lapse.

 

(k) “Incentive Stock Option” means an Option intended to be (as set forth in the
Option Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.

 

(l) “Insider” means an officer or a Director of the Company or any other person
whose transactions in Stock are subject to Section 16 of the Exchange Act.

 

(m) “Nonstatutory Stock Option” means an Option not intended to be (as set forth
in the Option Agreement) or which does not qualify as an Incentive Stock Option.



--------------------------------------------------------------------------------

(n) “Option” means a right to purchase Stock (subject to adjustment as provided
in Section 4.2) pursuant to the terms and conditions of the Plan. An Option may
be either an Incentive Stock Option or a Nonstatutory Stock Option.

 

(o) “Option Agreement” means a written agreement, including any related form of
stock option grant agreement, between the Company and an Optionee setting forth
the terms, conditions and restrictions of the Option granted to the Optionee and
any shares acquired upon the exercise thereof.

 

(p) “Optionee” means a person who has been granted one or more Options.

 

(q) “Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.

 

(r) “Participating Company” means the Company or any Parent Corporation or
Subsidiary Corporation.

 

(s) “Participating Company Group” means, at any point in time, all corporations
collectively which are then Participating Companies.

 

(t) “RULE 16b-3” means Rule 16b-3 under the Exchange Act, as amended from time
to time, or any successor rule or regulation.

 

(u) “Securities Act” means the Securities Act of 1933, as amended.

 

(v) “Service” means an Optionee’s employment or service with the Participating
Company Group, whether in the capacity of an Employee, a Director or a
Consultant. The Optionee’s Service shall not be deemed to have terminated merely
because of a change in the capacity in which the Optionee renders Service to the
Participating Company Group or a change in the Participating Company for which
the Optionee renders such Service, provided that there is no interruption or
termination of the Optionee’s Service. Furthermore, an Optionee’s Service with
the Participating Company Group shall not be deemed to have terminated if the
Optionee takes any military leave, sick leave, or other bona fide leave of
absence approved by the Company; provided, however, that if any such leave
exceeds ninety (90) days, on the ninety-first (91st) day of such leave the
Optionee’s Service shall be deemed to have terminated unless the Optionee’s
right to return to Service with the Participating Company Group is guaranteed by
statute or contract. Notwithstanding the foregoing, unless otherwise designated
by the Company or required by law, a leave of absence shall not be treated as
Service for purposes of determining vesting under the Optionee’s Option
Agreement. The Optionee’s Service shall be deemed to have terminated either upon
an actual termination of Service or upon the corporation for which the Optionee
performs Service ceasing to be a Participating Company. Subject to the
foregoing, the Company, in its discretion, shall determine whether the
Optionee’s Service has terminated and the effective date of such termination.

 

(w) “Stock” means the common stock of the Company, as adjusted from time to time
in accordance with Section 4.2.



--------------------------------------------------------------------------------

(x) “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

 

(y) “Ten Percent Owner Optionee” means an Optionee who, at the time an Option is
granted to the Optionee, owns stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of a Participating
Company within the meaning of Section 422(b)(6) of the Code.

 

(z) “Termination of Employment” shall mean the time when the employee-employer
relationship between an Optionee and the Participating Company is terminated for
any reason, with or without cause, including, but not by way of limitation, a
termination by resignation, discharge, death, Disability or retirement; but
excluding (i) terminations where there is a simultaneous reemployment or
continuing employment of an Optionee by any Participating Company, (ii) at the
discretion of the Board, terminations which result in a temporary severance of
the employee-employer relationship, and (iii) at the discretion of the Board,
terminations which are followed by the simultaneous establishment of a
consulting relationship by a Participating Company with the former employee. The
Board, in its absolute discretion, shall determine the effect of all matters and
questions relating to Termination of Employment, including, but not by way of
limitation, the question of whether a Termination of Employment resulted from a
discharge for good cause, and all questions of whether particular leaves of
absence constitute Terminations of Employment; provided, however, that, unless
otherwise determined by the Board in its discretion, a leave of absence, change
in status from an employee to an independent contractor or other change in the
employee-employer relationship shall constitute a Termination of Employment if,
and to the extent that, such leave of absence, change in status or other change
interrupts employment for the purposes of Section 422(a)(2) of the Code and the
then applicable regulations and revenue rulings under said Section.
Notwithstanding any other provision of this Plan, each Participating Company has
an absolute and unrestricted right to terminate an Employee’s employment at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in writing.

 

(aa) “Termination without Cause” shall mean the time when the employee-employer
relationship between an Optionee and the Company or any other Participating
Company is terminated without cause, as termination without cause is defined in
the Optionee’s employment agreement; provided however, that if termination
without cause is not therein defined, it shall have such meaning, in conformance
with applicable law, as the Board shall determine is appropriate.

 

2.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.

 

3. ADMINISTRATION.

 

3.1 Administration by the Board. The Plan shall be administered by the Board.
All questions of interpretation of the Plan or of any Option shall be determined
by the Board, and



--------------------------------------------------------------------------------

such determinations shall be final and binding upon all persons having an
interest in the Plan or such Option.

 

3.2 Authority of Officers. Any officer of a Participating Company shall have the
authority to act on behalf of the Company with respect to any matter, right,
obligation, determination or election which is the responsibility of or which is
allocated to the Company herein, provided the officer has apparent authority
with respect to such matter, right, obligation, determination or election.

 

3.3 Administration with Respect to Insiders. With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b-3.

 

3.4 Powers of the Board. In addition to any other powers set forth in the Plan
and subject to the provisions of the Plan, the Board shall have the full and
final power and authority, in its discretion:

 

(a) to determine the persons to whom, and the time or times at which, Options
shall be granted and the number of shares of Stock to be subject to each Option;

 

(b) to designate Options as Incentive Stock Options or Nonstatutory Stock
Options;

 

(c) to determine the Fair Market Value of shares of Stock or other property;

 

(d) to determine the terms, conditions and restrictions applicable to each
Option (which need not be identical) and any shares acquired upon the exercise
thereof, including, without limitation, (i) the exercise price of the Option,
(ii) the method of payment for shares purchased upon the exercise of the Option,
(iii) the method for satisfaction of any tax withholding obligation arising in
connection with the Option or such shares, including by the withholding or
delivery of shares of stock, (iv) the timing, terms and conditions of the
exercisability of the Option or the vesting of any shares acquired upon the
exercise thereof, (v) the time of the expiration of the Option, (vi) the effect
of the Optionee’s termination of Service with the Participating Company Group on
any of the foregoing, and (vii) all other terms, conditions and restrictions
applicable to the Option or such shares not inconsistent with the terms of the
Plan;

 

(e) to approve one or more forms of Option Agreement;

 

(f) to amend, modify, extend, cancel, renew, reprice or otherwise adjust the
exercise price of, or grant a new Option in substitution for, any Option or to
waive any restrictions or conditions applicable to any Option or any shares
acquired upon the exercise thereof;



--------------------------------------------------------------------------------

(g) to accelerate, continue, extend or defer the exercisability of any Option or
the vesting of any shares acquired upon the exercise thereof, including with
respect to the period following an Optionee’s termination of Service with the
Participating Company Group;

 

(h) to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt supplements to, or alternative versions of, the Plan,
including, without limitation, as the Board deems necessary or desirable to
comply with the laws of, or to accommodate the tax policy or custom of, foreign
jurisdictions whose citizens may be granted Options; and

 

(i) to correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Option Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Option as the Board may deem
advisable to the extent consistent with the Plan and applicable law.

 

4. SHARES SUBJECT TO PLAN.

 

4.1 Maximum Number of Shares Issuable. Subject to adjustment as provided in
Section 4.2, the maximum aggregate number of shares of Stock that may be issued
under the Plan shall be Two Million, Three Hundred Twelve Thousand, Eight
Hundred (2,312,800) and shall consist of authorized but unissued or reacquired
shares of Stock or any combination thereof. If an outstanding Option for any
reason expires or is terminated or canceled or if shares of Stock are acquired
upon the exercise of an Option subject to a Company repurchase option and are 5
6 repurchased by the Company at the Optionee’s exercise price, the shares of
Stock allocable to the unexercised portion of such Option or such repurchased
shares of Stock shall again be available for issuance under the Plan.
Notwithstanding the foregoing, at any such time as the offer and sale of
securities pursuant to the Plan is subject to compliance with Section 260.140.45
of Title 10 of the California Code of Regulations (“Section 260.140.45”), the
total number of shares of Stock issuable upon the exercise of all outstanding
Options (together with options outstanding under any other stock option plan of
the Company) and the total number of shares provided for under any stock bonus
or similar plan of the Company shall not exceed thirty percent (30%) (or such
other higher percentage limitation as may be approved by the shareholders of the
Company pursuant to Section 260.140.45) of the then outstanding shares of the
Company as calculated in accordance with the conditions and exclusions of
Section 260.140.45.

 

4.2 Adjustments for Changes in Capital Structure. In the event of any stock
dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar change in the capital structure of the Company,
appropriate adjustments shall be made in the number and class of shares subject
to the Plan and to any outstanding Options and in the exercise price per share
of any outstanding Options. If a majority of the shares which are of the same
class as the shares that are subject to outstanding Options are exchanged for,
converted into, or otherwise become (whether or not pursuant to an Ownership
Change Event, as defined in Section 8.1) shares of another corporation (the “New
Shares”), the Board may unilaterally amend the outstanding Options to provide
that such Options are exercisable for New Shares. In the event of any such
amendment, the number of shares subject to, and the exercise price per share of,
the outstanding Options shall be adjusted in a fair and equitable manner as
determined by the Board,



--------------------------------------------------------------------------------

in its discretion. Notwithstanding the foregoing, any fractional share resulting
from an adjustment pursuant to this Section 4.2 shall be rounded down to the
nearest whole number, and in no event may the exercise price of any Option be
decreased to an amount less than the par value, if any, of the stock subject to
the Option. The adjustments determined by the Board pursuant to this Section 4.2
shall be final, binding and conclusive.

 

5. ELIGIBILITY AND OPTION LIMITATIONS.

 

5.1 Persons Eligible For Options. Options may be granted only to Employees,
Consultants, and Directors. For purposes of the foregoing sentence, “Employees,”
“Consultants” and “Directors” shall include prospective Employees, prospective
Consultants and prospective Directors to whom Options are granted in connection
with written offers of an employment or other service relationships with the
Participating Company Group. Eligible persons may be granted more than one (1)
Option.

 

5.2 Option Grant Restrictions. Any person who is not an Employee on the
effective date of the grant of an Option to such person may be granted only a
Nonstatutory Stock Option. An Incentive Stock Option granted to a prospective
Employee upon the condition that such person become an Employee shall be deemed
granted effective on the date such person commences Service with a Participating
Company, with an exercise price determined as of such date in accordance with
Section 6.1.

 

5.3 Fair Market Value Limitation. To the extent that options designated as
Incentive Stock Options (granted under all stock option plans of the
Participating Company Group, including the Plan) become exercisable by an
Optionee for the first time during any calendar year for stock having a Fair
Market Value greater than One Hundred Thousand Dollars ($100,000), the portions
of such options which exceed such amount shall be treated as Nonstatutory Stock
Options. For purposes of this Section 5.3, options designated as Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of stock shall be determined as of the time the option
with respect to such stock is granted. If the Code is amended to provide for a
different limitation from that set forth in this Section 5.3, such different
limitation shall be deemed incorporated herein effective as of the date and with
respect to such Options as required or permitted by such amendment to the Code.
If an Option is treated as an Incentive Stock Option in part and as a
Nonstatutory Stock Option in part by reason of the limitation set forth in this
Section 5.3, the Optionee may designate which portion of such Option the
Optionee is exercising. In the absence of such designation, the Optionee shall
be deemed to have exercised the Incentive Stock Option portion of the Option
first. Separate certificates representing each such portion shall be issued upon
the exercise of the Option.

 

6. TERMS AND CONDITIONS OF OPTIONS.

 

Options shall be evidenced by Option Agreements specifying the number of shares
of Stock covered thereby, in such form as the Board shall from time to time
establish. No Option or purported Option shall be a valid and binding obligation
of the Company unless evidenced by a fully executed Option Agreement. Option
Agreements may incorporate all or any



--------------------------------------------------------------------------------

of the terms of the Plan by reference and shall comply with and be subject to
the following terms and conditions:

 

6.1 Exercise Price. The exercise price for each Option shall be established in
the discretion of the Board; provided, however, that (a) the exercise price per
share for an Incentive Stock Option shall be not less than the Fair Market Value
of a share of Stock on the effective date of grant of the Option, (b) the
exercise price per share for a Nonstatutory Stock Option shall be not less than
eighty-five percent (85%) of the Fair Market Value of a share of Stock on the
effective date of grant of the Option, and (c) no Option granted to a Ten
Percent Owner Optionee shall have an exercise price per share less than one
hundred ten percent (110%) of the Fair Market Value of a share of Stock on the
effective date of grant of the Option. Notwithstanding the foregoing, an Option
(whether an Incentive Stock Option or a Nonstatutory Stock Option) may be
granted with an exercise price lower than the minimum exercise price set forth
above if such Option is granted pursuant to an assumption or substitution for
another option in a manner qualifying under the provisions of Section 424(a) of
the Code.

 

6.2 Exercise Period. Options shall be exercisable at such time or times, or upon
such event or events, and subject to such terms, conditions, performance
criteria, and restrictions as shall be determined by the Board and set forth in
the Option Agreement evidencing such Option; provided, however, that (a) no
Option shall be exercisable after the expiration of ten (10) years after the
effective date of grant of such Option, (b) no Incentive Stock Option granted to
a Ten Percent Owner Optionee shall be exercisable after the expiration of five
(5) years after the effective date of grant of such Option, (c) no Option
granted to a prospective Employee, prospective Consultant or prospective
Director may become exercisable prior to the date on which such person commences
Service with a Participating Company, and (d) with the exception of an Option
granted to an officer, Director or Consultant, no Option shall become
exercisable at a rate less than twenty percent (20%) per year over a period of
five (5) years from the effective date of grant of such Option, subject to the
Optionee’s continued Service. Subject to the foregoing, unless otherwise
specified by the Board in the grant of an Option, any Option granted hereunder
shall have a term of ten (10) years from the effective date of grant of the
Option.

 

6.3 PAYMENT OF EXERCISE PRICE.

 

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash, by check or cash equivalent,
(ii) by tender to the Company, or attestation to the ownership, of shares of
Stock owned by the Optionee having a Fair Market Value (as determined by the
Company without regard to any restrictions on transferability applicable to such
stock by reason of federal or state securities laws or agreements with an
underwriter for the Company) not less than the exercise price, (iii) by the
assignment of the proceeds of a sale or loan with respect to some or all of the
shares being acquired upon the exercise of the Option (including, without
limitation, through an exercise complying with the provisions of Regulation T as
promulgated from time to time by the Board of Governors of the Federal Reserve
System) (a “Cashless Exercise”), (iv) by the Optionee’s promissory note in a
form approved by the Company, (v) by such other consideration as may be approved
by the Board from time to time to the extent permitted by applicable law, or
(vi) by any combination



--------------------------------------------------------------------------------

thereof. The Board may at any time or from time to time, by adoption of or by
amendment to the standard forms of Option Agreement described in Section 7, or
by other means, grant Options which do not permit all of the foregoing forms of
consideration to be used in payment of the exercise price or which otherwise
restrict one or more forms of consideration.

 

(b) Limitations on Forms of Consideration.

 

(i) Tender of Stock. Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock. Unless otherwise provided by the Board, an Option may
not be exercised by tender to the Company, or attestation to the ownership, of
shares of Stock unless such shares either have been owned by the Optionee for
more than six (6) months or were not acquired, directly or indirectly, from the
Company.

 

(ii) Cashless Exercise. The Company reserves, at any and all times, the right,
in the Company’s sole and absolute discretion, to establish, decline to approve
or terminate any program or procedures for the exercise of Options by means of a
Cashless Exercise.

 

(iii) Payment by Promissory Note. No promissory note shall be permitted if the
exercise of an Option using a promissory note would be a violation of any law.
Any permitted promissory note shall be on such terms as the Board shall
determine at the time the Option is granted. The Board shall have the authority
to permit or require the Optionee to secure any promissory note used to exercise
an Option with the shares of Stock acquired upon the exercise of the Option or
with other collateral acceptable to the Company. Unless otherwise provided by
the Board, if the Company at any time is subject to the regulations promulgated
by the Board of Governors of the Federal Reserve System or any other
governmental entity affecting the extension of credit in connection with the
Company’s securities, any promissory note shall comply with such applicable
regulations, and the Optionee shall pay the unpaid principal and accrued
interest, if any, to the extent necessary to comply with such applicable
regulations.

 

6.4 Tax Withholding. The Company shall have the right, but not the obligation,
to deduct from the shares of Stock issuable upon the exercise of an Option, or
to accept from the Optionee the tender of, a number of whole shares of Stock
having a Fair Market Value, as determined by the Company, equal to all or any
part of the federal, state, local and foreign taxes, if any, required by law to
be withheld by the Participating Company Group with respect to such Option or
the shares acquired upon the exercise thereof. Alternatively or in addition, in
its discretion, the Company shall have the right to require the Optionee,
through payroll withholding, cash payment or otherwise, including by means of a
Cashless Exercise, to make adequate provision for any such tax withholding
obligations of the Participating Company Group arising in connection with the
Option or the shares acquired upon the exercise thereof. The Company shall have
no obligation to deliver shares of Stock or to release shares of Stock from an
escrow established pursuant to the Option Agreement until the Participating
Company Group’s tax withholding obligations have been satisfied by the Optionee.



--------------------------------------------------------------------------------

6.5 Repurchase Rights. Shares issued under the Plan may be subject to a right of
first refusal, one or more repurchase options, or other conditions and
restrictions as determined by the Board in its discretion at the time the Option
is granted. The Company shall have the right to assign at any time any
repurchase right it may have, whether or not such right is then exercisable, to
one or more persons as may be selected by the Company. Upon request by the
Company, each Optionee shall execute any agreement evidencing such transfer
restrictions prior to the receipt of shares of Stock hereunder and shall
promptly present to the Company any and all certificates representing shares of
Stock acquired hereunder for the placement on such certificates of appropriate
legends evidencing any such transfer restrictions.

 

6.6 Effect of Termination of Service.

 

(a) Option Exercisability. Subject to earlier termination of the Option as
otherwise provided herein, an Option shall be exercisable after an Optionee’s
termination of Service as follows:

 

(i) Disability. If the Optionee’s Service with the Participating Company Group
is terminated because of the Disability of the Optionee, the Option, to the
extent unexercised and exercisable on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee (or the Optionee’s guardian or
legal representative) at any time prior to the expiration of twelve (12) months
(or such longer period of time as determined by the Board, in its discretion)
after the date on which the Optionee’s Service terminated, but in any event no
later than the date of expiration of the Option’s term as set forth in the
Option Agreement evidencing such Option (the “Option Expiration Date”).

 

(ii) Death. If the Optionee’s Service with the Participating Company Group is
terminated because of the death of the Optionee, the Option, to the extent
unexercised and exercisable on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee’s legal representative or other
person who acquired the right to exercise the Option by reason of the Optionee’s
death at any time prior to the expiration of twelve (12) months (or such longer
period of time as determined by the Board, in its discretion) after the date on
which the Optionee’s Service terminated, but in any event no later than the
Option Expiration Date. The Optionee’s Service shall be deemed to have
terminated on account of death if the Optionee dies within thirty (30) days (or
such longer period of time as determined by the Board, in its discretion) after
the Optionee’s termination of Service.

 

(iii) Other Termination of Service. If the Optionee’s Service with the
Participating Company Group terminates for any reason, except Disability or
death, the Option, to the extent unexercised and exercisable by the Optionee on
the date on which the Optionee’s Service terminated, may be exercised by the
Optionee within three (3) months (or such longer period of time as determined by
the Board, in its discretion) after the date on which the Optionee’s Service
terminated, but in any event no later than the Option Expiration Date.

 

(b) Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
the exercise of an Option within the applicable time periods set forth in
Section 6.6(a) is prevented by the provisions of Section 11 below, the Option
shall remain exercisable until thirty (30) days (or such longer period of time
as determined by the Board, in its discretion)



--------------------------------------------------------------------------------

after the date the Optionee is notified by the Company that the Option is
exercisable, but in any event no later than the Option Expiration Date.

 

(c) Extension if Optionee Subject to Section 16(b). Notwithstanding the
foregoing, if a sale within the applicable time periods set forth in Section
6.6(a) of shares acquired upon the exercise of the Option would subject the
Optionee to suit under Section 16(b) of the Exchange Act, the Option shall
remain exercisable until the earliest to occur of (i) the tenth (10th) day
following the date on which a sale of such shares by the Optionee would no
longer be subject to such suit, (ii) the one hundred and ninetieth (190th) day
after the Optionee’s termination of Service, or (iii) the Option Expiration
Date.

 

7. STANDARD FORMS OF OPTION AGREEMENT.

 

7.1 General. Unless otherwise provided by the Board at the time the Option is
granted, an Option shall comply with and be subject to the terms and conditions
set forth in the standard form of Option Agreement adopted by the Board
concurrently with its adoption of the Plan and as amended from time to time.

 

7.2 Authority To Vary Terms. The Board shall have the authority from time to
time to vary the terms of any of the standard form of Option Agreement described
in this Section 7 either in connection with the grant or amendment of an
individual Option or in connection with the authorization of a new standard form
or forms; provided, however, that the terms and conditions of any such new,
revised or amended standard form or forms of Option Agreement are not
inconsistent with the terms of the Plan.

 

8. CHANGE IN CONTROL.

 

8.1 Definitions.

 

(a) An “Ownership Change Event” shall be deemed to have occurred if any of the
following occurs with respect to the Company: (i) the direct or indirect sale or
exchange in a single or series of related transactions by the shareholders of
the Company of more than fifty percent (50%) of the voting stock of the Company;
(ii) a merger or consolidation in which the Company is a party; (iii) the sale,
exchange, or transfer of all or substantially all of the assets of the Company;
or (iv) a liquidation or dissolution of the Company.

 

(b) A “Change In Control” shall mean an Ownership Change Event or a series of
related Ownership Change Events (collectively, a “Transaction”) wherein the
shareholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company’s voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting stock of the
Company or the corporation or corporations to which the assets of the Company
were transferred (the “Transferee Corporation(s)”), as the case may be. For
purposes of the preceding sentence, indirect beneficial ownership shall include,
without limitation, an interest resulting from ownership of the voting stock of
one or more corporations which, as a result of the Transaction, own the Company
or the Transferee Corporation(s), as the case may be, either directly or through
one or more subsidiary corporations. The Board shall



--------------------------------------------------------------------------------

have the right to determine whether multiple sales or exchanges of the voting
stock of the Company or multiple Ownership Change Events are related, and its
determination shall be final, binding and conclusive.

 

8.2 Effect of Change in Control on Options. In the event of a Change in Control,
the surviving, continuing, successor, or purchasing corporation or parent
corporation thereof, as the case may be (the “Acquiring Corporation”), may
either assume the Company’s rights and obligations under outstanding Options or
substitute for outstanding Options substantially equivalent options for the
Acquiring Corporation’s stock. For purposes of this Section 8.2, an Option shall
be deemed assumed if, following the Change in Control, the Option confers the
right to purchase in accordance with its terms and conditions, for each share of
Stock subject to the Option immediately prior to the Change in Control, the
consideration (whether stock, cash or other securities or property) to which a
holder of a share of Stock on the effective date of the Change in Control was
entitled. Any Options which are neither assumed or substituted for by the
Acquiring Corporation in connection with the Change in Control nor exercised as
of the date of the Change in Control shall terminate and cease to be outstanding
effective as of the date of the Change in Control. Notwithstanding the
foregoing, shares acquired upon exercise of an Option prior to the Change in
Control and any consideration received pursuant to the Change in Control with
respect to such shares shall continue to be subject to all applicable provisions
of the Option Agreement evidencing such Option except as otherwise provided in
such Option Agreement.

 

8.3 Acceleration of Vesting Upon Certain Events Following Change of Control. In
the event of a Change in Control wherein the Acquiring Corporation does assume
such Options or substitutes for outstanding Options substantially equivalent
options for the Acquiring Corporation’s stock, then, with respect to each Option
held by persons then performing services as Employees, the vesting of each
Option (and, if applicable, the time during which such Option may be exercised)
shall be accelerated and such Option shall become vested and exercisable with
respect to fifty percent (50%) of the unvested portion of such Option, if,
within one (1) year from the date of such Change in Control, either of the
following events occurs: (1) a Termination without Cause of an Optionee by the
Participating Company or the Acquiring Corporation or (2) the Employee holding
such Option effects a Termination of Employment due to the fact that there is a
material reduction in such Employee’s salary (excluding bonuses (whether or not
payable in cash), employee benefits or other non-cash compensation) without the
Employee’s express consent.

 

9. PROVISION OF INFORMATION.

 

At least annually, copies of the Company’s balance sheet and income statement
for the just completed fiscal year shall be made available to each Optionee and
purchaser of shares of Stock upon the exercise of an Option. The Company shall
not be required to provide such information to key employees whose duties in
connection with the Company assure them access to equivalent information.



--------------------------------------------------------------------------------

10. NONTRANSFERABILITY OF OPTIONS.

 

During the lifetime of the Optionee, an Option shall be exercisable only by the
Optionee or the Optionee’s guardian or legal representative. No Option shall be
assignable or transferable by the Optionee, except by will or by the laws of
descent and distribution.

 

11. COMPLIANCE WITH SECURITIES LAW.

 

The grant of Options and the issuance of shares of Stock upon exercise of
Options shall be subject to compliance with all applicable requirements of
federal, state and foreign law with respect to such securities. Options may not
be exercised if the issuance of shares of Stock upon exercise would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Stock may then be listed. In addition, no Option may be exercised
unless (a) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (b) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance and sale of any shares hereunder shall
relieve the Company of any liability in respect of the failure to issue or sell
such shares as to which such requisite authority shall not have been obtained.
As a condition to the exercise of any Option, the Company may require the
Optionee to satisfy any qualifications that may be necessary or appropriate, to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

 

12. INDEMNIFICATION.

 

In addition to such other rights of indemnification as they may have as members
of the Board or officers or employees of the Participating Company Group,
members of the Board and any officers or employees of the Participating Company
Group to whom authority to act for the Board or the Company is delegated shall
be indemnified by the Company against all reasonable expenses, including
attorneys’ fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.

 

13. TERMINATION OR AMENDMENT OF PLAN.

 

The Board may terminate or amend the Plan at any time. However, subject to
changes in applicable law, regulations or rules that would permit otherwise,
without the approval



--------------------------------------------------------------------------------

of the Company’s shareholders, there shall be (a) no increase in the maximum
aggregate number of shares of Stock that may be issued under the Plan (except by
operation of the provisions of Section 4.2), (b) no change in the class of
persons eligible to receive Incentive Stock Options, and (c) no other amendment
of the Plan that would require approval of the Company’s shareholders under any
applicable law, regulation or rule. No termination or amendment of the Plan may
adversely affect any then outstanding Option or any unexercised portion thereof,
without the consent of the Optionee, unless such termination or amendment is
required to enable an Option designated as an Incentive Stock Option to qualify
as an Incentive Stock Option or is necessary to comply with any applicable law,
regulation or rule.

 

14. SHAREHOLDER APPROVAL.

 

The Plan or any increase in the maximum aggregate number of shares of Stock
issuable thereunder as provided in Section 4.1 (the “Authorized Shares”) shall
be approved by the shareholders of the Company within twelve (12) months of the
date of adoption thereof by the Board. Options granted prior to shareholder
approval of the Plan or in excess of the Authorized Shares previously approved
by the shareholders shall become exercisable no earlier than the date of
shareholder approval of the Plan or such increase in the Authorized Shares, as
the case may be.



--------------------------------------------------------------------------------

JNI CORPORATION

 

TERMS OF STOCK OPTION AGREEMENT

 

The Company has granted to the Optionee, pursuant to a Stock Option Grant
Agreement (the “Grant Agreement”) and the Company’s Amended and Restated 1999
Stock Option Plan (the “Plan”), an Option to purchase certain shares of Stock,
upon the terms and conditions set forth in this Agreement. The Option shall in
all respects be subject to the terms and conditions of the Grant Agreement and
the Plan, the provisions of which are incorporated herein by reference.

 

1. DEFINITIONS AND CONSTRUCTION.

 

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Agreement or the Plan.

 

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

2. TAX CONSEQUENCES.

 

2.1 Tax Status of Option. As indicated in the Grant Agreement, this Option is
intended to be either an Incentive Stock Option within the meaning of Section
422(b) of the Code or a Nonstatutory Stock Option, which is not intended to
qualify as an Incentive Stock Option. The Optionee should consult with the
Optionee’s own tax advisor regarding the tax effects of this Option (and any
requirements necessary to obtain favorable income tax treatment under Section
422 of the Code, including, but not limited to, holding period requirements).

 

2.2 Fair Market Value Limitation. If this Option is designated an Incentive
Stock Option in the Grant Agreement, to the extent that the Option (together
with all Incentive Stock Options granted to the Optionee under all stock option
plans of the Participating Company Group, including the Plan) becomes
exercisable for the first time during any calendar year for shares having a Fair
Market Value greater than One Hundred Thousand Dollars ($100,000), the portion
of such options which exceeds such amount will be treated as Nonstatutory Stock
Options. For purposes of this Section 2.2, options designated as Incentive Stock
Options are taken into account in the order in which they were granted, and the
Fair Market Value of stock is determined as of the time the option with respect
to such stock is granted. If the Code is amended to provide for a different
limitation from that set forth in this Section 2.2, such different limitation
shall be deemed incorporated herein effective as of the date required or
permitted by such amendment to the Code. If the Option is treated as an
Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section 2.2, the Optionee may
designate which portion of such Option the Optionee is exercising. In the
absence of such designation, the Optionee shall be deemed to have exercised the
Incentive Stock Option portion of the Option first. Separate certificates
representing each such portion shall be issued upon the exercise of the Option.
(Note to Optionee: If the aggregate Exercise Price of the Option



--------------------------------------------------------------------------------

(that is, the Exercise Price multiplied by the Number of Option Shares) plus the
aggregate exercise price of any other Incentive Stock Options you hold (whether
granted pursuant to the Plan or any other stock option plan of the Participating
Company Group) is greater than $100,000, you should contact the Chief Financial
Officer of the Company to ascertain whether the entire Option qualifies as an
Incentive Stock Option.

 

3. EXERCISE OF THE OPTION.

 

3.1 Right to Exercise. Except as otherwise provided herein, the Option shall be
exercisable on and after the first anniversary of the Date of Option Grant and
prior to the termination of the Option (as provided in Section 5) in an amount
not to exceed the Number of Option Shares multiplied by the Vested Ratio less
the number of shares previously acquired upon exercise of the Option, subject to
the Optionee’s agreement that any shares purchased upon exercise are subject to
the Company’s Right of First Refusal and Vested Share Repurchase (as such terms
are defined herein).

 

3.2 Method of Exercise. Exercise of the Option shall be by written notice to the
Company which must state the election to exercise the Option, the number of
whole shares of Stock for which the Option is being exercised and such other
representations and agreements as to the Optionee’s investment intent with
respect to such shares as may be required pursuant to the provisions of this
Agreement. The written notice must be signed by the Optionee and must be
delivered in person, by certified or registered mail, return receipt requested,
by confirmed facsimile transmission, or by such other means as the Company may
permit, to the Chief Financial Officer of the Company, or other authorized
representative of the Participating Company Group, prior to the termination of
the Option as set forth in Section 5, accompanied by full payment of the
aggregate Exercise Price for the number of shares of Stock being purchased and
an executed copy if required herein, of the then current form of escrow
agreement referenced below. The Option shall be deemed to be exercised upon
receipt by the Company of such written notice and the aggregate Exercise Price.

 

3.3 Payment of Exercise Price.

 

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash, by check, or cash
equivalent, (ii) by tender to the Company, or attestation to the ownership, of
whole shares of Stock owned by the Optionee having a Fair Market Value (as
determined by the Company without regard to any restrictions on transferability
applicable to such stock by reason of federal or state securities laws or
agreements with an underwriter for the Company) not less than the aggregate
Exercise Price, (iii) by means of a Cashless Exercise, as defined in Section
3.3(b), or (iv) by any combination of the foregoing.

 

(b) Limitations on Forms of Consideration.

 

(i) Tender Of Stock. Notwithstanding the foregoing, the Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender, or attestation to the ownership, of Stock
would constitute a violation of the provisions of any law, regulation or
agreement restricting the redemption of the



--------------------------------------------------------------------------------

Company’s stock. The Option may not be exercised by tender to the Company, or
attestation to the ownership, of shares of Stock unless such shares either have
been owned by the Optionee for more than six (6) months or were not acquired,
directly or indirectly, from the Company.

 

(ii) Cashless Exercise. A “Cashless Exercise” means the assignment in a form
acceptable to the Company of the proceeds of a sale or loan with respect to some
or all of the shares of Stock acquired upon the exercise of the Option pursuant
to a program or procedure approved by the Company (including, without
limitation, through an exercise complying with the provisions of Regulation T as
promulgated from time to time by the Board of Governors of the Federal Reserve
System). The Company reserves, at any and all times, the right, in the Company’s
sole and absolute discretion, to decline to approve or terminate any such
program or procedure. Generally, and without limiting the Company’s absolute
discretion, a “cashless exercise” will only be permitted at such times in which
the shares underlying this Option are publicly traded.

 

3.4 Tax Withholding. At the time the Option is exercised, in whole or in part,
or at any time thereafter as requested by the Company, the Optionee hereby
authorizes withholding from payroll and any other amounts payable to the
Optionee, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Participating Company Group, if any, which arise in
connection with the Option, including, without limitation, obligations arising
upon (i) the exercise, in whole or in part, of the Option, (ii) the transfer, in
whole or in part, of any shares acquired upon exercise of the Option, (iii) the
operation of any law or regulation providing for the imputation of interest, or
(iv) the lapsing of any restriction with respect to any shares acquired upon
exercise of the Option. The Optionee is cautioned that the Option is not
exercisable unless the tax withholding obligations of the Participating Company
Group are satisfied. Accordingly, the Optionee may not be able to exercise the
Option when desired even though the Option is vested, and the Company shall have
no obligation to issue a certificate for such shares.

 

3.5 Certificate Registration. Except in the event the Exercise Price is paid by
means of a Cashless Exercise, the certificate for the shares as to which the
Option is exercised shall be registered in the name of the Optionee, or, if
applicable, the Optionee’s heirs.

 

3.6 Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, the Option may not be exercised
unless (i) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (ii) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. THE OPTIONEE IS CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED
UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE



--------------------------------------------------------------------------------

OPTIONEE MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE
OPTION IS VESTED. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any shares subject to
the Option shall relieve the Company of any liability in respect of the failure
to issue or sell such shares as to which such requisite authority shall not have
been obtained. As a condition to the exercise of the Option, the Company may
require the Optionee to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

 

3.7 Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.

 

4. NONTRANSFERABILITY OF THE OPTION.

 

The Option may be exercised during the lifetime of the Optionee only by the
Optionee or the Optionee’s guardian or legal representative and may not be
assigned or transferred in any manner except by will or by the laws of descent
and distribution. Following the death of the Optionee, the Option, to the extent
provided in Section 6, may be exercised by the Optionee’s legal representative
or by any person empowered to do so under the deceased Optionee’s will or under
the then applicable laws of descent and distribution.

 

5. TERMINATION OF THE OPTION.

 

The Option shall terminate and may no longer be exercised on the first to occur
of (a) the Option Expiration Date, (b) the last date for exercising the Option
following termination of the Optionee’s Service as described in Section 6, or
(c) pursuant to a Change in Control, to the extent provided in the Plan.

 

6. EFFECT OF TERMINATION OF SERVICE.

 

6.1 Option Exercisability.

 

(a) Disability. If the Optionee’s Service with the Participating Company Group
is terminated because of the Disability of the Optionee, the Option, to the
extent unexercised and exercisable on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee (or the Optionee’s guardian or
legal representative) at any time prior to the expiration of twelve (12) months
after the date on which the Optionee’s Service terminated, but in any event no
later than the Option Expiration Date. (NOTE: If an Incentive Stock Option is
exercised more than three (3) months after the date on which the Optionee’s
Service as an Employee terminated as a result of a Disability other than a
permanent and total disability as defined in Section 22(e)(3) of the Code, the
Option will be treated as a Nonstatutory Stock Option and not as an Incentive
Stock Option to the extent required by Section 422 of the Code.)

 

(b) Death. If the Optionee’s Service with the Participating Company Group is
terminated because of the death of the Optionee, the Option, to the extent
unexercised and exercisable on the date on which the Optionee’s Service
terminated, may be exercised by the



--------------------------------------------------------------------------------

Optionee’s legal representative or other person who acquired the right to
exercise the Option by reason of the Optionee’s death at any time prior to the
expiration of twelve (12) months after the date on which the Optionee’s Service
terminated, but in any event no later than the Option Expiration Date. The
Optionee’s Service shall be deemed to have terminated on account of death if the
Optionee dies within thirty (30) days after the Optionee’s termination of
Service.

 

(c) Other Termination of Service. If the Optionee’s Service with the
Participating Company Group terminates for any reason, except Disability, or
death, the Option, to the extent unexercised and exercisable by the Optionee on
the date on which the Optionee’s Service terminated, may be exercised by the
Optionee within three (3) months (or such other longer period of time as
determined by the Board, in its sole discretion) after the date on which the
Optionee’s Service terminated, but in any event no later than the Option
Expiration Date.

 

6.2 Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
the exercise of the Option within the applicable time periods set forth in
Section 6.1 is prevented by the provisions of Section 3.6, the Option shall
remain exercisable until thirty (30) days after the date the Optionee is
notified by the Company that the Option is exercisable, but in any event no
later than the Option Expiration Date. The Company makes no representation as to
the tax consequences of any such delayed exercise. The Optionee should consult
with the Optionee’s own tax advisor as to the tax consequences of any such
delayed exercise.

 

6.3 Extension if Optionee Subject to Section 16(b). Notwithstanding the
foregoing, if a sale within the applicable time periods set forth in Section 6.1
of shares acquired upon the exercise of the Option would subject the Optionee to
suit under Section 16(b) of the Exchange Act, the Option shall remain
exercisable until the earliest to occur of (i) the tenth (10th) day following
the date on which a sale of such shares by the Optionee would no longer be
subject to such suit, (ii) the one hundred and ninetieth (190th) day after the
Optionee’s termination of Service, or (iii) the Option Expiration Date. The
Company makes no representation as to the tax consequences of any such delayed
exercise. The Optionee should consult with the Optionee’s own tax advisor as to
the tax consequences of any such delayed exercise.

 

7. RIGHTS AS A SHAREHOLDER, EMPLOYEE OR CONSULTANT.

 

The Optionee shall have no rights as a shareholder with respect to any shares
covered by the Option until the date of the issuance of a certificate for the
shares for which the Option has been exercised (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such certificate is
issued, except as provided in Section 4.2 of the Plan. If the Optionee is an
Employee, the Optionee understands and acknowledges that, except as otherwise
provided in a separate, written employment agreement between a Participating
Company and the Optionee, the Optionee’s employment is “at will” and is for no
specified term. Nothing in this Agreement shall confer upon the Optionee any
right to continue in the Service of a Participating Company or interfere in any
way with any right of the Participating Company Group to terminate the
Optionee’s Service as an Employee or Consultant, as the case may be, at any
time.



--------------------------------------------------------------------------------

8. RIGHT OF FIRST REFUSAL.

 

8.1 Grant of Right of First Refusal. Except as provided in Section 8.7 below, in
the event the Optionee, the Optionee’s legal representative, or other holder of
shares acquired upon exercise of the Option proposes to sell, exchange,
transfer, pledge, or otherwise dispose of any shares acquired upon exercise of
the Option (the “Transfer Shares”) to any person or entity, including, without
limitation, any shareholder of a Participating Company, the Company shall have
the right to repurchase the Transfer Shares under the terms and subject to the
conditions set forth in this Section 8 (the “Right of First Refusal”). This
Right of First Refusal terminates in accordance with Section 8.9.

 

8.2 Notice of Proposed Transfer. Prior to any proposed transfer of the Transfer
Shares, the Optionee shall deliver written notice (the “Transfer Notice”) to the
Company describing fully the proposed transfer, including the number of Transfer
Shares, the name and address of the proposed transferee (the “Proposed
Transferee”) and, if the transfer is voluntary, the proposed transfer price, and
containing such information necessary to show the bona fide nature of the
proposed transfer. In the event of a bona fide gift or involuntary transfer, the
proposed transfer price shall be deemed to be the Fair Market Value of the
Transfer Shares, as determined by the Board in good faith. If the Optionee
proposes to transfer any Transfer Shares to more than one Proposed Transferee,
the Optionee shall provide a separate Transfer Notice for the proposed transfer
to each Proposed Transferee. The Transfer Notice shall be signed by both the
Optionee and the Proposed Transferee and must constitute a binding commitment of
the Optionee and the Proposed Transferee for the transfer of the Transfer Shares
to the Proposed Transferee subject only to the Right of First Refusal.

 

8.3 Bona Fide Transfer. If the Company determines that the information provided
by the Optionee in the Transfer Notice is insufficient to establish the bona
fide nature of a proposed voluntary transfer, the Company shall give the
Optionee written notice of the Optionee’s failure to comply with the procedure
described in this Section 8, and the Optionee shall have no right to transfer
the Transfer Shares without first complying with the procedure described in this
Section 8. The Optionee shall not be permitted to transfer the Transfer Shares
if the proposed transfer is not bona fide.

 

8.4 Exercise of Right of First Refusal. If the Company determines the proposed
transfer to be bona fide, the Company shall have the right to purchase all, but
not less than all, of the Transfer Shares (except as the Company and the
Optionee otherwise agree) at the purchase price and on the terms set forth in
the Transfer Notice by delivery to the Optionee of a notice of exercise of the
Right of First Refusal within thirty (30) days after the date the Transfer
Notice is delivered to the Company. The Company’s exercise or failure to
exercise the Right of First Refusal with respect to any proposed transfer
described in a Transfer Notice shall not affect the Company’s right to exercise
the Right of First Refusal with respect to any proposed transfer described in
any other Transfer Notice, whether or not such other Transfer Notice is issued
by the Optionee or issued by a person other than the Optionee with respect to a
proposed transfer to the same Proposed Transferee. If the Company exercises the
Right of First Refusal, the Company and the Optionee shall thereupon consummate
the sale of the Transfer Shares to the Company on the terms set forth in the
Transfer Notice within sixty (60) days after the date the Transfer Notice is
delivered to the Company (unless a longer period is offered by the Proposed
Transferee);



--------------------------------------------------------------------------------

provided, however, that in the event the Transfer Notice provides for the
payment for the Transfer Shares other than in cash, the Company shall have the
option of paying for the Transfer Shares by the present value cash equivalent of
the consideration described in the Transfer Notice as reasonably determined by
the Company. For purposes of the foregoing, cancellation of any indebtedness of
the Optionee to any Participating Company shall be treated as payment to the
Optionee in cash to the extent of the unpaid principal and any accrued interest
canceled.

 

8.5 Failure to Exercise Right of First Refusal. If the Company fails to exercise
the Right of First Refusal in full (or to such lesser extent as the Company and
the Optionee otherwise agree) within the period specified in Section 8.4 above,
the Optionee may conclude a transfer to the Proposed Transferee of the Transfer
Shares on the terms and conditions described in the Transfer Notice, provided
such transfer occurs not later than ninety (90) days following delivery to the
Company of the Transfer Notice. The Company shall have the right to demand
further assurances from the Optionee and the Proposed Transferee (in a form
satisfactory to the Company) that the transfer of the Transfer Shares was
actually carried out on the terms and conditions described in the Transfer
Notice. No Transfer Shares shall be transferred on the books of the Company
until the Company has received such assurances, if so demanded, and has approved
the proposed transfer as bona fide. Any proposed transfer on terms and
conditions different from those described in the Transfer Notice, as well as any
subsequent proposed transfer by the Optionee, shall again be subject to the
Right of First Refusal and shall require compliance by the Optionee with the
procedure described in this Section 8.

 

8.6 Transferees of Transfer Shares. All transferees of the Transfer Shares or
any interest therein, other than the Company, shall be required as a condition
of such transfer to agree in writing (in a form satisfactory to the Company)
that such transferee shall receive and hold such Transfer Shares or interest
therein subject to all of the terms and conditions of this Option Agreement,
including this Section 8 providing for the Right of First Refusal with respect
to any subsequent transfer. Any sale or transfer of any shares acquired upon
exercise of the Option shall be void unless the provisions of this Section 8 are
met.

 

8.7 Transfers Not Subject to Right of First Refusal. The Right of First Refusal
shall not apply to any transfer or exchange of the shares acquired upon exercise
of the Option if such transfer or exchange is in connection with an Ownership
Change Event. If the consideration received pursuant to such transfer or
exchange consists of stock of a Participating Company, such consideration shall
remain subject to the Right of First Refusal unless the provisions of Section
8.9 below result in a termination of the Right of First Refusal.

 

8.8 Assignment of Right of First Refusal. The Company shall have the right to
assign the Right of First Refusal at any time, whether or not there has been an
attempted transfer, to one or more persons as may be selected by the Company.

 

8.9 Early Termination of Right of First Refusal. The other provisions of this
Option Agreement notwithstanding, the Right of First Refusal shall terminate and
be of no further force and effect upon (a) the occurrence of a Change in
Control, unless the Acquiring Corporation assumes the Company’s rights and
obligations under the Option or substitutes a substantially equivalent option
for the Acquiring Corporation’s stock for the Option, or (b) the existence of a
public market for the class of shares subject to the Right of First Refusal. A



--------------------------------------------------------------------------------

“PUBLIC MARKET” shall be deemed to exist if (i) such stock is listed on a
national securities exchange (as that term is used in the Exchange Act) or (ii)
such stock is traded on the over-the-counter market and prices therefor are
published daily on business days in a recognized financial journal.

 

9. VESTED SHARE REPURCHASE OPTION.

 

9.1 Grant of Vested Share Repurchase Option. Except as otherwise provided
herein, in the event of the occurrence of any Repurchase Event, as defined
below, the Company shall have the right to repurchase the Vested Shares acquired
by the Optionee pursuant to the Option (the “Repurchase Shares”) under the terms
and subject to the conditions set forth in this Section 9 (the “Vested Share
Repurchase Option”). Each of the following events shall constitute a “Repurchase
Event”:

 

(a) Termination of the Optionee’s Service with the Participating Company Group
for any reason or no reason, with or without cause, including death or
Disability. The Repurchase Period, as defined below, shall commence on the date
of termination of the Optionee’s Service.

 

(b) The Optionee, the Optionee’s legal representative, or other holder of shares
acquired upon exercise of the Option attempts to sell, exchange, transfer,
pledge, or otherwise dispose of any Repurchase Shares without complying with the
provisions of Section 8. The Repurchase Period, as defined below, shall commence
on the date the Company receives actual notice of such attempted sale, exchange,
transfer, pledge or other disposition.

 

(c) The receivership, bankruptcy or other creditor’s proceeding regarding the
Optionee or the taking of any of the Optionee’s shares of Stock by legal
process, such as a levy of execution. The Repurchase Period, as defined below,
shall commence on the date the Company receives actual notice of the
commencement of pendency of the receivership, bankruptcy or other creditor’s
proceeding or the date of such taking, as the case may be. The Fair Market Value
of the Repurchase Shares shall be determined as of the last day of the month
preceding the month in which the proceeding involved commenced or the taking
occurred.

 

9.2 Exercise of Vested Share Repurchase Option. The Company may exercise the
Vested Share Repurchase Option by written notice to the Optionee, the Optionee’s
legal representative, or other holder of the Repurchase Shares, as the case may
be, during the Repurchase Period. The “Repurchase Period” shall be the period
commencing at the time set forth in Section 9.1 above and ending on the later of
(a) the date ninety (90) days after the commencement of the Repurchase Period or
(b) the date ninety (90) days after the Option is last exercised. If the Company
fails to give notice during the Repurchase Period, the Vested Share Repurchase
Option shall terminate (unless the Company and the Optionee have extended the
time for the exercise of the Vested Share Repurchase Option) unless and until
there is a subsequent Repurchase Event. Notwithstanding a termination of the
Vested Share Repurchase Option, the remaining provisions of this Option
Agreement shall remain in full force and effect, including, without limitation,
the Right of First Refusal. If there is a subsequent Repurchase Event, the
Vested Share Repurchase Option shall again become exercisable as provided in
this



--------------------------------------------------------------------------------

Section 9. The Vested Share Repurchase Option must be exercised, if at all, for
all of the Repurchase Shares, except as the Company and the Optionee otherwise
agree.

 

9.3 Payment for Repurchase Shares. The repurchase price per share being
repurchased by the Company pursuant to the Vested Share Repurchase Option shall
be an amount equal to the Fair Market Value of the shares determined as of the
date of the Repurchase Event (except as otherwise provided in Section 9.1(c)
above) by the Board in good faith. Payment by the Company to the Optionee shall
be made in cash on or before the last day of the Repurchase Period. For purposes
of this Section 9.3, cancellation of any indebtedness of the Optionee to the
Company shall be treated as payment to the Optionee in cash to the extent of the
unpaid principal and any accrued interest canceled.

 

9.4 Transfers Not Subject to Vested Share Repurchase Option. The Vested Share
Repurchase Option shall not apply to any transfer or exchange of shares acquired
upon exercise of the Option if such transfer or exchange is in connection with
an Ownership Change Event as described in the Plan. If the consideration
received pursuant to such transfer or exchange consists of stock of a
Participating Company, such consideration will remain subject to the Vested
Share Repurchase Option unless the provisions of Section 9.6 below result in a
termination of the Vested Share Repurchase Option.

 

9.5 Assignment of Vested Share Repurchase Option. The Company shall have the
right to assign the Vested Share Repurchase Option at any time, whether or not
such option is then exercisable, to one or more persons as may be selected by
the Company.

 

9.6 Early Termination of Vested Share Repurchase Option. The other provisions of
this Option Agreement notwithstanding, the Vested Share Repurchase Option shall
terminate and be of no further force and effect upon (a) the occurrence of a
Change in Control as described in the Plan, unless the Acquiring Corporation
assumes the Company’s rights and obligations under the Option or substitutes a
substantially equivalent option for the Acquiring Corporation’s stock for the
Option, or (b) the existence of a public market, as defined in Section 8.9, for
the class of shares subject to the Vested Share Repurchase Option.

 

10. ESCROW.

 

10.1 Establishment of Escrow. To ensure that shares subject to the Vested Share
Repurchase Option Provisions will be available for repurchase, the Company may
require the Optionee to deposit the certificate evidencing the shares which the
Optionee purchases upon exercise of the Option with an agent designated by the
Company under the terms and conditions of an escrow agreement approved by the
Company. If the Company does not require such deposit as a condition of exercise
of the Option, the Company reserves the right at any time to require the
Optionee to so deposit the certificate in escrow. Upon the occurrence of an
Ownership Change Event or a change in the character or amount of any of the
outstanding stock of the corporation the stock of which is subject to the
provisions of this Option Agreement, any and all new, substituted or additional
securities or other property to which the Optionee is entitled by reason of the
Optionee’s ownership of shares of Stock acquired upon exercise of the Option
that remain, following such Ownership Change Event or other change, subject to
the Vested Share Repurchase Option Provisions, shall be immediately subject to
the escrow to the



--------------------------------------------------------------------------------

same extent as such shares of Stock immediately before such event. The Company
shall bear the expenses of the escrow.

 

10.2 Delivery of Shares to Optionee. As soon as practicable after the expiration
of the restrictions described in Section 10.1, but not more frequently than
twice each calendar year, the escrow agent shall deliver to the Optionee the
shares and any other property no longer subject to such restrictions.

 

10.3 Notices and Payments. In the event the shares and any other property held
in escrow are subject to the Company’s exercise of the Right of First Refusal or
the Vested Share Repurchase Option Provisions, the notices required to be given
to the Optionee shall be given to the escrow agent, and any payment required to
be given to the Optionee shall be given to the escrow agent. Within thirty (30)
days after payment by the Company, the escrow agent shall deliver the shares and
any other property which the Company has purchased to the Company and shall
deliver the payment received from the Company to the Optionee.

 

11. STOCK DISTRIBUTIONS SUBJECT TO THIS AGREEMENT.

 

If, from time to time, there is any stock dividend, stock split or other change,
as described in Section 4.2 of the Plan, in the character or amount of any of
the outstanding stock of the corporation the stock of which is subject to the
provisions of this Agreement, then in such event any and all new, substituted or
additional securities to which the Optionee is entitled by reason of the
Optionee’s ownership of the shares acquired upon exercise of the Option shall be
immediately subject to the Right of First Refusal and Vested Share Repurchase
Option with the same force and effect as the shares subject to such restrictions
immediately before such event.

 

12. NOTICE OF SALES UPON DISQUALIFYING DISPOSITION.

 

If the Option is designated as an Incentive Stock Option in the Grant Agreement,
the Optionee shall comply with the provisions of this Section. The Optionee
shall promptly notify the Chief Financial Officer of the Company if the Optionee
disposes of any of the shares acquired pursuant to the Option within one (1)
year after the date of the Optionee exercises all or part of the Option or
within two (2) years after the Date of Grant. Until such time as the Optionee
disposes of such shares in a manner consistent with the provisions of this
Agreement, unless otherwise expressly authorized by the Company, the Optionee
shall hold all shares acquired pursuant to the Option in the Optionee’s name
(and not in the name of any nominee) for the one-year period immediately after
the exercise of the Option and the two-year period immediately after Date of
Grant. At any time during the one-year or two-year periods set forth above, the
Company may place a legend on any certificate representing shares acquired
pursuant to the Option requesting the transfer agent for the Company’s stock to
notify the Company of any such transfers. The obligation of the Optionee to
notify the Company of any such transfer shall continue notwithstanding that a
legend has been placed on the certificate pursuant to the preceding sentence.

 

13. LEGENDS.

 

The Company may at any time place legends referencing the Right of First
Refusal, the Vested Share Repurchase Option and any applicable federal, state or
foreign



--------------------------------------------------------------------------------

securities law restrictions on all certificates representing shares of stock
subject to the provisions of this Agreement. The Optionee shall, at the request
of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to the Option in the possession of the
Optionee in order to carry out the provisions of this Section. Unless otherwise
specified by the Company, legends placed on such certificates may include, but
shall not be limited to, the following:

 

13.1 “THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH
RULE 144 OR RULE 701 UNDER THE ACT, OR THE COMPANY RECEIVES AN OPINION OF
COUNSEL FOR THE HOLDER OF THESE SECURITIES REASONABLY SATISFACTORY TO THE
COMPANY, STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT
FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.”

 

13.2 “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF FIRST
REFUSAL OPTION IN FAVOR OF THE CORPORATION OR ITS ASSIGNEE SET FORTH IN AN
AGREEMENT BETWEEN THE CORPORATION AND THE REGISTERED HOLDER, OR SUCH HOLDER’S
PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF
THIS CORPORATION.”

 

13.3 “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER, INCLUDING A VESTED SHARE REPURCHASE OPTION IN FAVOR OF
THE CORPORATION OR ITS ASSIGNEE SET FORTH IN AN AGREEMENT BETWEEN THE
CORPORATION AND THE REGISTERED HOLDER, OR SUCH HOLDER’S PREDECESSOR IN INTEREST,
A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THIS CORPORATION.”

 

13.4 If this Option is designated as an Incentive Stock Option in the Grant
Agreement: “THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE
CORPORATION TO THE REGISTERED HOLDER UPON EXERCISE OF AN INCENTIVE STOCK OPTION
AS DEFINED IN SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(“ISO”). IN ORDER TO OBTAIN THE PREFERENTIAL TAX TREATMENT AFFORDED TO ISOs, THE
SHARES SHOULD NOT BE TRANSFERRED PRIOR TO [INSERT LATER OF TWO YEARS AFTER THE
DATE OF OPTION GRANT OR ONE YEAR AFTER THE DATE OF EXERCISE]. SHOULD THE
REGISTERED HOLDER ELECT TO TRANSFER ANY OF THE SHARES PRIOR TO THIS DATE AND
FOREGO ISO TAX TREATMENT, THE TRANSFER AGENT FOR THE SHARES SHALL NOTIFY THE
CORPORATION IMMEDIATELY. THE REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED
UNDER THE INCENTIVE STOCK OPTION IN THE REGISTERED HOLDER’S NAME (AND NOT IN THE
NAME OF ANY NOMINEE) PRIOR TO THIS DATE OR UNTIL TRANSFERRED AS DESCRIBED
ABOVE.”



--------------------------------------------------------------------------------

14. PUBLIC OFFERING.

 

The Optionee hereby agrees that in the event of any underwritten public offering
of stock, including an initial public offering of stock, made by the Company
pursuant to an effective registration statement filed under the Securities Act,
the Optionee shall not offer, sell, contract to sell, pledge, hypothecate, grant
any option to purchase or make any short sale of, or otherwise dispose of any
shares of stock of the Company or any rights to acquire stock of the Company for
such period of time from and after the effective date of such registration
statement as may be established by the underwriter for such public offering;
provided, however, that such period of time shall not exceed one hundred eighty
(180) days from the effective date of the registration statement to be filed in
connection with such public offering. The foregoing limitation shall not apply
to shares registered in the public offering under the Securities Act. The
Optionee shall be subject to this Section provided and only if the officers and
directors of the Company are also subject to similar arrangements.

 

15. RESTRICTIONS ON TRANSFER OF SHARES.

 

No shares acquired upon exercise of the Option may be sold, exchanged,
transferred (including, without limitation, any transfer to a nominee or agent
of the Optionee), assigned, pledged, hypothecated or otherwise disposed of,
including by operation of law, in any manner which violates any of the
provisions of this Agreement, and any such attempted disposition shall be void.
The Company shall not be required (a) to transfer on its books any shares which
will have been transferred in violation of any of the provisions set forth in
this Option Agreement or (b) to treat as owner of such shares or to accord the
right to vote as such owner or to pay dividends to any transferee to whom such
shares will have been so transferred.

 

16. BINDING EFFECT.

 

Subject to the restrictions on transfer set forth herein, this Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, executors, administrators, successors and assigns.

 

17. TERMINATION OR AMENDMENT.

 

The Board may terminate or amend the Plan or the Option at any time; provided,
however, that except in connection with a Change in Control, no such termination
or amendment may adversely affect the Option or any unexercised portion hereof
without the consent of the Optionee unless such termination or amendment is
necessary to comply with any applicable law or government regulation or is
required to enable an Option designated as an Incentive Stock Option in the
Grant Agreement to qualify as an Incentive Stock Option. No amendment or
addition to this Agreement shall be effective unless in writing.

 

18. NOTICES.

 

Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given (except to the extent that this Option Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery or upon deposit in the United States Post Office, by
registered or certified mail, with postage and fees prepaid,



--------------------------------------------------------------------------------

addressed to the other party at the address shown on the Grant Agreement or at
such other address as such party may designate in writing from time to time to
the other party.

 

19. INTEGRATED AGREEMENT.

 

The Grant Agreement, this Agreement and the Plan constitute the entire
understanding and agreement of the Optionee and the Participating Company Group
with respect to the subject matter contained herein and therein and there are no
agreements, understandings, restrictions, representations, or warranties among
the Optionee and the Participating Company Group with respect to such subject
matter other than those as set forth or provided for herein or therein. To the
extent contemplated herein or therein, the provisions of the Grant Agreement and
this Agreement shall survive any exercise of the Option and shall remain in full
force and effect.

 

20. APPLICABLE LAW.

 

This Agreement shall be governed by the laws of the State of California as such
laws are applied to agreements between California residents entered into and to
be performed entirely within the State of California.